            Case 3:20-cv-00206-JM Document 23 Filed 01/25/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

VERN SCHULDHEISZ                                                                       PLAINTIFF

v.                                    3:20-cv-00206-JM-JJV

STATE OF ARKANSAS, et al.                                                          DEFENDANTS


                                             ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe. No objections have been filed, and the time to do so has passed. After careful

review, this Court adopts the Recommendation in its entirety as its findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      The Complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE due to a lack of

prosecution.

       2.      It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 25th day of January 2021.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
